Exhibit 10(p)

Contract No. 117164

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (NATURAL)

STORAGE RATE SCHEDULE DSS

AGREEMENT DATED March 9, 2000

 

1. SHIPPER is: NORTH SHORE GAS COMPANY, a SHIPPER.

2. (a) MDQ totals: 35,000 MMBtu per day.

    (b) MSV totals: 1,750,000 MMBtu.

    (c) The primary Delivery Point(s) and associated MDQ(s) are contained in
Exhibit B attached hereto and are a part of this Agreement.

3. TERM: May 1, 2000 through April 30, 2003.

4. [ ] This Agreement supersedes and cancels a ____________ Agreement dated
___________.

[X] Service and reservation charges commence the latter of:

(a) May 1, 2000, and

(b) the date capacity to provide the service hereunder is available on Natural's
System.

[ ] Other:_____________________________________________

5. SHIPPER'S ADDRESSES

 

NATURAL'S ADDRESSES

 

 

 

General Correspondence

:

 

 

 

NORTH SHORE GAS COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

RAULIE DE LARA

 

ATTENTION: ACCOUNT SERVICES

130 E. RANDOLPH DR.

 

ONE ALLEN CENTER, SUITE 1000

CHICAGO, IL 60601-6207

 

500 DALLAS ST., 77002

 

 

P. O. BOX 283 77001-0283

 

 

HOUSTON, TEXAS

 

 

 

 

Statements/Invoices/Accounting Related Materials

:

 

 

 

NORTH SHORE GAS COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

130 E. RANDOLPH DR.

 

ATTENTION: ACCOUNT SERVICES

CHICAGO, IL 60601-6207

 

ONE ALLEN CENTER, SUITE 1000

 

 

500 DALLAS ST., 77002

 

 

P.O. BOX 283 77001-0283

 

 

HOUSTON, TEXAS

 

 

Payments

:

 

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

 

P.O. BOX 70605

 

 

CHICAGO, ILLINOIS 60673-0605

 

 

 

 

 

FOR WIRE TRANSFER OR ACH:

 

 

DEPOSITORY INSTITUTION: THE CHASE

 

 

MANHATTAN BANK, NEW YORK, NY

 

 

WIRE ROUTING #: 021000021

 

 

ACCOUNT #: 323-206042

 

 

6. The above stated Rate Schedule, as revised from time to time, controls this
Agreement and is incorporated herein. NATURAL AND SHIPPER ACKNOWLEDGE THAT THIS
AGREEMENT IS SUBJECT TO THE PROVISIONS OF NATURAL'S FERC GAS TARIFF AND
APPLICABLE FEDERAL LAW. TO THE EXTENT THAT STATE LAW IS APPLICABLE, NATURAL AND
SHIPPER EXPRESSLY AGREE THAT THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN THE
VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS CONTRACT, EXCLUDING,
HOWEVER, ANY CONFLICT OF LAWS RULE WHICH WOULD APPLY THE LAW OF ANOTHER STATE.
This Agreement states the entire agreement between the parties and no waiver,
representation, or agreement shall affect this Agreement unless it is in
writing.

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

NORTH SHORE GAS COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Business Planning

 

Title: Vice President

 

Contract No. 117164

 

 

EXHIBIT B

DATED: May 9, 2000

EFFECTIVE DATE: May 1, 2000

 

COMPANY: NORTH SHORE GAS COMPANY

CONTRACT: 117164

 

DELIVERY POINT/S

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

PRIMARY DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

 

1. NO SHORE/NGPL TONNE RD COOK

COOK

IL

7866

09

35,000

INTERCONNECT WITH NORTH

 

 

 

 

 

SHORE GAS COMPANY ON

 

 

 

 

 

TRANSPORTER'S HOWARD STREET

 

 

 

 

 

LINE IN SEC. 27-T41N-R11E, COOK

 

 

 

 

 

COUNTY, ILLINOIS.

 

 

 

 

 

 

SECONDARY DELIVERY POINT/S

All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point/s shall be at the pressure available in Natural's pipeline
facilities from time to time. The measuring party shall use or cause to be used
an assumed atmospheric pressure corresponding to the elevation at such Delivery
Point/s.

 